DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 4644335), hereinafter referred to as ‘Wen’, Schadow et al. (WO2018177669), and Rivers et al. (WO2016183390), hereinafter referred to as ‘Rivers’


Regarding Claim 1, Wen discloses A method for assistance in maintenance of an industrial tool (method for monitoring the depth of a drilling operation and the condition of the drill bit, Col.2, Lines 29-30), implementing several rotationally mobile components (In addition to detecting blunt or broken drill bits, abnormal acoustic signatures may also indicate drill misalignment or misregistration, incorrect drilling speed or incorrect rotating speed, Col. 5, Lines 39-43), , delivering a signature of said tool comprising said quality data; storing said signature in a non-transitory memory associated with said tool, and identifying a component requiring action, on the basis of said signature (The wear characteristic of the at least one tool is preferably fixed by means of the additional module and/or in an external application, Col. 5, Lines 53-60; The control means 18 compares the waveforms of the output signal to a reference signal for each type of layer and counts the number of occurrences of the waveform for each layer. The count may be of the number of occurrences of the particular amplitude level or of particular frequency for each layer., Col. 6, Lines 3-10).
	Wen also discloses determining at least one piece of quality data representative of possible disturbances induced for each of the components of a set of controlled components (The computer can be modified to provide signals on the display indicating the type of problem detected, Col. 7, Lines 8-9).
	However, Wen does not disclose wherein the method comprises obtaining measurement data representative of an angle and/or a torque during a use of said tool, comprising analyzing of said measurement data, 3D information on said tool; taking at least one image of said tool, using a camera mounted on said terminal; and displaying a representation in augmented reality on a screen of said terminal, using the at least one image, and said pieces of 3D information identifying said defective component and/or maintenance operations to be performed.
	Nevertheless, Schadow discloses the method comprises obtaining measurement data during a use of said tool (The characteristic variable can comprise in particular a motor temperature, operating hours, used tools, position and/or location of the hand-held power tool, an acceleration and/or a shock of the hand-held power tool, a current consumption, a voltage, a torque, and further values appearing expedient to a person skilled in the art [0007]); analyzing of said measurement data so as to determine at least one piece of quality data representative of possible disturbances induced for each of the components of a set of controlled components (it is proposed that at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool. In the calibration process, the at least one is measured. [0009]), remotely reading said memory, using a terminal for assistance in maintenance (… the wear characteristic of the tool 12 is determined by means of the additional module 10 and/or in an external application, in particular in the external device 16. In a seventeenth method step 217, the wear parameter is forwarded to a memory unit and/or to a database [0055]; The additional module, in particular the electronic unit, preferably has at least one communication unit, in particular an NFC communication unit, for wired and/or wireless data transmission, in particular with a hand-held power tool. The communication unit is preferably designed as a transmitting and/or receiving unit for transmitting electronic data. The additional module preferably has at least two transmitting and/or receiving units or information units, in particular at least one NFC transmitting and/or receiving unit and a Bluetooth transmitting and/or receiving unit. Alternatively or additionally, the additional module comprises at least one or more information units/en, such as, for example, a QR code, a data matrix code or the like. Preferably, at least one of the at least two transmitting and/or receiving units, in particular an NFC transmitting and/or receiving unit, is provided for a quick connection setup between the additional module and an external unit, in particular the hand-held power tool. [0008]), obtaining, through said terminal, information on assistance on an intervention to be carried out (at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, in view of Schadow, analyzing of said measurement data so as to determine at least one piece of quality data representative of possible disturbances induced for each of the components of a set of controlled components, remotely reading said signature in said memory, by using a terminal for assistance in maintenance, obtaining, through said terminal, information on assistance on an intervention to be carried out to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool (Schadow [0009]) to enable maintenance of defective components and improve the functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, in view Schadow, to obtain, through said terminal, information on assistance on an intervention to be carried out to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool (Schadow [0009]) to enable maintenance of defective components and improve the functionality of the apparatus.
	However, the combination does not disclose the method comprises obtaining measurement data representative of an angle and/or a torque during a use of said tool, 3D information on said tool; taking at least one image of said tool, using a camera mounted on said terminal; and displaying a representation in augmented reality on a screen of said terminal, using the at least one image, and said pieces of 3D information identifying said defective component and/or maintenance operations to be performed.
	Nevertheless, Rivers discloses the method comprises obtaining measurement data representative of an angle and/or a torque during a use of said tool (a method according to the invention comprises a step of determining at least one state of use by fatigue and/or one state of use by wear of said tool or of said component [0057]; the torque measured by the means for measuring information representative of the output torque [0143]) ,comprising 3D information on said tool; taking at least one image of said tool, using a camera mounted on said terminal; and displaying a representation in augmented reality on a screen of said terminal, using the at least one image , and said pieces of 3D information identifying said defective component and/or maintenance operations to be performed (The camera may be mounted or otherwise coupled to the tool such that image capturing aspect of the camera (e.g., lens) is directed on the surface of the material at a fixed and known vector from the cutting tool (e.g., drill bit). By focusing the camera away from the cutting tool, the system may obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location [0060]; By performing an initial assessment, the system 680 can prescreen images and select a subset of the images for further, more computationally intensive processing [00135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to include the method comprises obtaining measurement data representative of an angle and/or a torque during a use of said tool, 3D information on said tool; taking at least one image of said tool, using a camera mounted on said terminal; and displaying a representation in augmented reality on a screen of said terminal, using the at least one image, and said pieces of 3D information identifying said defective component and/or maintenance operations to be performed to obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location (Rivers [0060]) to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 2, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.
	However, Wen does not disclose obtaining assistance information comprises connecting to a remote maintenance server.
	Nevertheless, Schadow discloses obtaining assistance information (at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool [0009]) comprises connecting to a remote maintenance server (The additional module, in particular the electronic unit, preferably has at least one communication unit, in particular an NFC communication unit, for wired and/or wireless data transmission, in particular with a hand-held power tool. The communication unit is preferably designed as a transmitting and/or receiving unit for transmitting electronic data. The additional module preferably has at least two transmitting and/or receiving units or information units, in particular at least one NFC transmitting and/or receiving unit and a Bluetooth transmitting and/or receiving unit. Alternatively or additionally, the additional module comprises at least one or more information units/en, such as, for example, a QR code, a data matrix code or the like. Preferably, at least one of the at least two transmitting and/or receiving units, in particular an NFC transmitting and/or receiving unit, is provided for a quick connection setup between the additional module and an external unit, in particular the hand-held power tool. [0008]) containing a set of pieces of information pertaining to said tool, called a digital twin of the tool (Starting from the nineteenth method step 119, in a twenty-first method step 121, a malfunction parameter of the tool 12 is determined on the basis of a comparison of the operating value with the reference value.
The determination of the disturbance characteristic variable takes place by means of an algorithm and/or a comparison of the operating value with reference models and/or limit values stored internally, in particular in the learning process. By means of the additional module 10, a position characteristic variable of the tool 12 is identified, in particular in order to improve the determination of the fault characteristic variable [0037]) at least one of the pieces of information belonging to the group consisting of a report on the calibration of the tool (at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to include wherein the obtaining assistance information comprises connecting to a remote maintenance server, containing a set of pieces of information pertaining to said tool, called a digital twin of the tool, and comprising at least one of the pieces of information belonging to the group consisting of calibration of the tool, to obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location (Rivers [0060]) to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 3, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.
	However, Wen does not disclose the analysis is implemented in a hub connected to said tool, receiving said pieces of data for measuring said tool, carrying out said analysis.
Schadow discloses the analysis is implemented in a hub connected to said tool, receiving said pieces of data for measuring said tool, carrying out said analysis (A “computing unit” is to be understood in particular as a unit with an information input, an information processing and an information output. The computing unit advantageously has at least one processor, a memory, input and output means, further electrical components, an operating program, control routines, control routines and/or calculation routines. [0008]).
However, the combination does not disclose the analysis implemented in a hub connected to said tool, receiving said pieces of data for measuring said tool, carrying out said analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, in view of Schadow, to include the analysis implemented in a hub connected to said tool, receiving said pieces of data for measuring said tool, carrying out said analysis, to control routines and/or calculation routines (Schadow [0008]) to enable maintenance of defective components and improve the functionality of the apparatus.

Regarding Claim 8,  Wen discloses an industrial tool comprising (method for monitoring the depth of a drilling operation and the condition of the drill bit, Col.2, Lines 29-30), several rotationally mobile components (In addition to detecting blunt or broken drill bits, abnormal acoustic signatures may also indicate drill misalignment or misregistration, incorrect drilling speed or incorrect rotating speed, Col. 5, Lines 39-43), delivering a signature of said tool comprising said quality data, or receiving the signature of the tool from a terminal for assistance in maintenance over the short-distance contactless connection or from another a remote device over another connection; storing said signature in the memory (The wear characteristic of the at least one tool is preferably fixed by means of the additional module and/or in an external application, Col. 5, Lines 53-60; The control means 18 compares the waveforms of the output signal to a reference signal for each type of layer and counts the number of occurrences of the waveform for each layer. The count may be of the number of occurrences of the particular amplitude level or of particular frequency for each layer., Col. 6, Lines 3-10); and transmitting the signature stored in the memory to the terminal (An acoustic transducer 26 is connected to each of the spindles 24 for simultaneously converting vibrations from each spindle to electrical output signals and transmitting those signals to the control unit 18, Col. 4, Lines 36-39).
However, Wen does not disclose a memory that is readable via a short-distance contactless connection; a processor; a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the industrial tool to perform acts.
Nevertheless, Schadow discloses a memory that is readable via a short-distance contactless connection (… the wear characteristic of the tool 12 is determined by means of the additional module 10 and/or in an external application, in particular in the external device 16. In a seventeenth method step 217, the wear parameter is forwarded to a memory unit and/or to a database [0055]; at least one communication unit, in particular an NFC communication unit, for wired and/or wireless data transmission, in particular with a hand-held power tool [0008]); a processor; a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor (A “computing unit” is to be understood in particular as a unit with an information input, an information processing and an information output. The computing unit advantageously has at least one processor, a memory, input and output means, further electrical components, an operating program, control routines, control routines and/or calculation routines [0008]) performing either: analyzing said measurement data so as to determine at least one piece of quality data representative of possible disturbances induced for each of the components of a set of controlled components (it is proposed that at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool. In the calibration process, the at least one is measured [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view Rivers , to include a memory that is readable via a short-distance contactless connection; a processor; a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the industrial tool to perform acts, to control routines and/or calculation routines (Schadow [0008]) to enable maintenance of defective components and improve the functionality of the apparatus.
However, the combination does not disclose configure the industrial tool to perform acts comprising: obtaining measurement data representative of an angle and/or a torque during a use of said tool; performing either: analyzing said measurement data so as to determine at least one piece of quality data representative of possible disturbances induced for each of the components of a set of controlled components.
Nevertheless, Rivers discloses obtaining measurement data representative of an angle and/or a torque during a use of said tool (a method according to the invention comprises a step of determining at least one state of use by fatigue and/or one state of use by wear of said tool or of said component [0057]; the torque measured by the means for measuring information representative of the output torque [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to configure the industrial tool to perform acts comprising: obtaining measurement data representative of an angle and/or a torque during a use of said tool, to measure by the means for measuring information representative of the output torque (Rivers [0143]) to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 9, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 8.

	However, Wen does not disclose wherein said memory comprises an RFID memory capable of communicating according to the Near Field Communication (NFC} protocol.
	Nevertheless, Schadow discloses memory and NFC protocol (The wear characteristic of the tool 12 is determined by means of the additional module 10 and/or in an external application, in particular in the external device 16. In a seventeenth method step 217, the wear parameter is forwarded to a memory unit and/or to a database [0055]; an NFC communication unit, for wired and/or wireless data transmission, in particular with a hand-held power tool. The communication unit is preferably designed as a transmitting and/or receiving unit for transmitting electronic data [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to configure memory comprises an RFID memory capable of communicating according to the Near Field Communication (NFC} protocol, to transmit electronic data (Schadow [0008]) to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 10, Wen discloses a system of assistance in the maintenance of an industrial tool (method for monitoring the depth of a drilling operation and the condition of the drill bit, Col.2, Lines 29-30), said tool implementing several components that are rotationally mobile (In addition to detecting blunt or broken drill bits, abnormal acoustic signatures may also indicate drill misalignment or misregistration, incorrect drilling speed or incorrect rotating speed, Col. 5, Lines 39-43), containing at least one signature comprising quality data that are representative of possible disturbances induced by each of the components of a set of controlled components (The wear characteristic of the at least one tool is preferably fixed by means of the additional module and/or in an external application, Col. 5, Lines 53-60; The control means 18 compares the waveforms of the output signal to a reference signal for each type of layer and counts the number of occurrences of the waveform for each layer. The count may be of the number of occurrences of the particular amplitude level or of particular frequency for each layer., Col. 6, Lines 3-10). 
	However, Wen does not disclose the system comprises: at least one remote maintenance server and at least one maintenance terminal capable of communicating with said tool and said server, said tool comprising an associated memory that is contactless readable at short distance, determined on the basis of an analysis of said measurement data representative of an angle and/or a torque value during the use of said tool, said terminal comprising a contactless reader configured to contactless read said signature from the tool and connection element to connect to said remote server, so as to obtain information on assistance on an action to be performed, according to an analysis of said signature.
	Nevertheless, Schadow disclose at least one remote maintenance server and at least one maintenance terminal capable of communicating with said tool and said server, said tool comprising an associated memory that is contactless readable at short distance said terminal comprising a contactless reader configured to contactless read said signature from the tool, and connection element to connect to said remote server so as to obtain information on assistance on an action to be performed, according to an analysis of said signature (… the wear characteristic of the tool 12 is determined by means of the additional module 10 and/or in an external application, in particular in the external device 16. In a seventeenth method step 217, the wear parameter is forwarded to a memory unit and/or to a database [0055]; The additional module, in particular the electronic unit, preferably has at least one communication unit, in particular an NFC communication unit, for wired and/or wireless data transmission, in particular with a hand-held power tool. The communication unit is preferably designed as a transmitting and/or receiving unit for transmitting electronic data. The additional module preferably has at least two transmitting and/or receiving units or information units, in particular at least one NFC transmitting and/or receiving unit and a Bluetooth transmitting and/or receiving unit. Alternatively or additionally, the additional module comprises at least one or more information units/en, such as, for example, a QR code, a data matrix code or the like. Preferably, at least one of the at least two transmitting and/or receiving units, in particular an NFC transmitting and/or receiving unit, is provided for a quick connection setup between the additional module and an external unit, in particular the hand-held power tool [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to at least one remote maintenance server and at least one maintenance terminal capable of communicating with said tool and said server, said tool comprising an associated memory that is contactless readable at short distance, determined on the basis of an analysis of said measurement data representative of an angle and/or a torque value during the use of said tool, said terminal comprising a contactless reader configured to contactless read said signature from the tool and connection element to connect to said remote server, so as to obtain information on assistance on an action to be performed, according to an analysis of said signature, for wired and/or wireless data transmission to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 11, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 9.
	However, the combination does not disclose the system, wherein said terminal comprises a camera, capable of obtaining images of said tool, and a data processor configured to present a representation in augmented reality of said tool on a screen, as a function of 3D data delivered by said server.
	Nevertheless, Rivers discloses the system, wherein said terminal comprises a camera, capable of obtaining images of said tool, and a data processor configured to present a representation in augmented reality of said tool on a screen, as a function of 3D data delivered by said server (The camera may be mounted or otherwise coupled to the tool such that image capturing aspect of the camera (e.g., lens) is directed on the surface of the material at a fixed and known vector from the cutting tool (e.g., drill bit). By focusing the camera away from the cutting tool, the system may obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location [0060]; By performing an initial assessment, the system 680 can prescreen images and select a subset of the images for further, more computationally intensive processing [00135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to include The system, wherein said terminal comprises a camera, capable of obtaining images of said tool, and a data processor configured to present a representation in augmented reality of said tool on a screen, as a function of 3D data delivered by said server to obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location (Rivers [0060]) to enable maintenance of defective components and improve the functionality of the apparatus.

Regarding Claim 12, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 11.
However, remote maintenance server contains a set of information elements relative to said tool, called a digital twin of the tool, and comprising at least one of the pieces of information belonging to the group consisting of: - a 3D representation of the tool, - an exploded view of the tool, - a data sheet on the tool, - a parts list of the tool, - a report on the calibration of the tool, - a timeline of maintenance of the tool, - a theoretical signature of the tool, - an initial signature of the tool, - at least one preceding signature of the too.
Nevertheless, Schadow discloses remote maintenance server ( as discussed above) and comprising at least one of the pieces of information belonging to the group consisting of a report on the calibration of the tool .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to at least one remote maintenance server and at least one maintenance terminal capable of communicating with said tool and said server, said tool comprising an associated memory that is contactless readable at short distance, determined on the basis of an analysis of said measurement data representative of an angle and/or a torque value during the use of said tool, said terminal comprising a contactless reader configured to contactlessly read said signature from the tool and connection element to connect to said remote server, so as to obtain information on assistance on an action to be performed, according to an analysis of said signature, to obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location (Rivers [0060]) to enable maintenance of defective components and improve the functionality of the apparatus.

	Regarding Claim 13, Wen discloses several rotationally mobile components ( as discussed above), delivering a signature of said tool comprising said quality data (as discussed above); or receiving the signature of the tool from a terminal for assistance in maintenance over the short-distance contactless connection or from another a remote device over another connection ( as discussed above); store said signature in the memory; and transmit the signature stored in the memory to the terminal over the short-distance contactless connection (as discussed above). 
	However, Wen does not disclose a non-transitory computer-readable medium comprising program code instructions stored thereon for implementing a control method when the instructions are executed by a micro-processor and/or on a computer of an industrial tool comprising, wherein the code instructions configure the industrial tool to: obtain measurement data representative of an angle and/or a torque during a use of said tool.
	Nevertheless, Schadow discloses a non-transitory computer-readable medium comprising program code instructions stored thereon for implementing ( as discussed above) and a control method when the instructions are executed by a micro-processor and/or on a computer of an industrial tool comprising ( as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, a non-transitory computer-readable medium comprising program code instructions stored thereon for implementing a control method when the instructions are executed by a micro-processor and/or on a computer of an industrial tool to be carried out to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool (Schadow [0009]) to enable maintenance of defective components and improve the functionality of the apparatus.
	However, the combination does not disclose obtain measurement data representative of an angle and/or a torque during a use of said tool.
	Nevertheless, Rivers discloses obtaining measurement data representative of an angle and/or a torque during a use of said tool ( as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Schadow, in view of Rivers, to include the method comprises obtaining measurement data representative of an angle and/or a torque during a use of said tool to obtain images that are relatively clear of debris caused by cutting that may obfuscate the markers used for detecting a location (Rivers [0060]) to enable maintenance of defective components and improve the functionality of the apparatus.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Schadow, and Rivers, and further in view of Nicolas et al. (EP 3501745), hereinafter referred to as ‘Nicolas’.

Regarding Claim 4, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.
Wen discloses signature comprises a plurality of frequency lines, and the identification carries out a comparison of an amplitude of each line (The vibrations will have a particular acoustic signature depending on the condition of the drill bit and the medium being drilled. The output signal is an electrical representation of the particular acoustic signature produced during drilling. The acoustic signature is represented by a waveform having a particular amplitude and frequency. A control unit simultaneously compares each of the output signals with a reference signal stored in the control unit. The reference signal represents the acoustic signature obtained by a normal drill bit. The acoustic signatures during the drilling of a workpiece are compared to detect changes in the acoustic signature from the reference signature, Col. 2, Lines 37-50)
However, the combination does not disclose said signature comprises a plurality of frequency lines, and the identification carries out a comparison of an amplitude of each line with a predetermined threshold value.
	Nevertheless, Nicolas discloses wherein said signature comprises a plurality of frequency lines (The frequency lines present in the spectrum are the result of vibrations generated by the mechanical components present in the screwdriver [0032]), and the identification carries out a comparison of an amplitude of each line (The amplitude of a line is the reflection of the vibrations produced by the associated component. Monitoring the change in the amplitude of a line makes it possible to monitor the change in the state of wear of the component [0032]) with a predetermined threshold value (a step of comparing said at least one fatigue damage and/or said wear damage with a predetermined alert threshold beyond which the particular component in question must be replaced [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Schadow, and Rivers in view of Nicolas, to include said signature comprises a plurality of frequency lines, and the identification carries out a comparison of an amplitude of each line with a predetermined threshold value, to monitor the change in the amplitude of a line makes it possible to monitor the change in the state of wear of the component (Rivers [0032]) to enable maintenance of defective components and improve the functionality of the apparatus.


	Regarding Claim 5, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.
	Wen discloses a signature and an amplitude ( as disclosed above).
	However, the combination does not disclose wherein said signature comprises a plurality of frequency lines, and said identification implements an analysis of an amplitude of each line between two signatures.
	Nevertheless, Nicolas discloses wherein said signature comprises a plurality of frequency lines, and said identification implements an analysis of an amplitude (The frequency lines present in the spectrum are the result of vibrations generated by the mechanical components present in the screwdriver [0032]), and the identification carries out a comparison of an amplitude of each line (The amplitude of a line is the reflection of the vibrations produced by the associated component. Monitoring the change in the amplitude of a line makes it possible to monitor the change in the state of wear of the component [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Schadow, and Rivers in view of Nicolas, to include wherein said signature comprises a plurality of frequency lines, and said identification implements an analysis of an amplitude of each line between two signatures, to monitor the change in the amplitude of a line makes it possible to monitor the change in the state of wear of the component (Nicolas [0032]) to enable maintenance of defective components and improve the functionality of the apparatus.


	Regarding Claim 6, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.	
However, the combination does not disclose wherein the analysis takes account of an aggregation of measurement data corresponding to at least two screwing operations.
	Nevertheless, Nicolas discloses the analysis takes account of an aggregation of measurement data (Then, at the end of each cycle, the fatigue damage will be determined as the aggregate of the fatigue damage per cycle of previous cycles, including the cycle that has just ended [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Schadow, and Rivers, in view of Nicolas, to include the analysis takes account of an aggregation of measurement data corresponding to at least two screwing operations, to determine as the aggregate of the fatigue damage per cycle of previous cycles, including the cycle that has just ended for detecting a location (Nicolas [0157]) to enable maintenance of defective components and improve the functionality of the apparatus.

Regarding Claim 7, Wen, Schadow and Rivers disclose the claimed invention discussed in claim 1.
Wen discloses a signature ( as discussed above). 
However, Wen does not disclose the method comprises predicting wear and tear or a defect of a component by analysis of a series of at least two signatures of said tool and/or a batch of similar tools and/or by comparison with predetermined threshold values.
Schadow discloses the method comprises predicting wear and tear or a defect of a component (at least one calibration process is carried out in at least one method step, wherein at least one operating value is derived from the characteristic variable by means of the at least one additional module and stored. This advantageously makes it possible to determine conclusions about wear, damage, need for maintenance and/or misuse of specific components of the tool [0009]), 
However, the combination does not disclose the method comprises predicting wear and tear or a defect of a component by analysis of a series of at least two signatures of said tool and/or a batch of similar tools and/or by comparison with predetermined threshold values.
Nevertheless, Nicolas discloses the method comprises predicting wear and tear or a defect of a component by analysis of a series of at least two signatures of said tool (The frequency lines present in the spectrum are the result of vibrations generated by the mechanical components present in the screwdriver [0032])and/or a batch of similar tools and/or by comparison with predetermined threshold values (a step of comparing said at least one fatigue damage and/or said wear damage with a predetermined alert threshold beyond which the particular component in question must be replaced [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Schadow, and Rivers, in view of Nicolas, to include the method comprises predicting wear and tear or a defect of a component by analysis of a series of at least two signatures of said tool and/or a batch of similar tools and/or by comparison with predetermined threshold values, to comparing said at least one fatigue damage and/or said wear damage with a predetermined alert threshold (Nicolas [0051]) to enable maintenance of defective components and improve the functionality of the apparatus.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincent Marie (US7735374) discloses a tool with measuring rotational speed.
Kwang Nam Choi (KR101878630) discloses a tool cutting edge with measuring angles.
Tim Marks (US8941726) discloses a tool used with obtaining an image using a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863